Citation Nr: 0841733	
Decision Date: 12/04/08    Archive Date: 12/17/08	

DOCKET NO.  04-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date earlier than July 5, 
1989 for the grant of service connection for acute posterior 
multifocal placoid pigment epitheliopathy. 

2.  Entitlement to an effective date earlier than July 5, 
1989 for the grant of service connection for the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected acute posterior multifocal 
placoid pigment epitheliopathy for the period from      July 
5, 1989 to May 13, 1992. 

4.  Entitlement to an evaluation in excess of 40 percent for 
service-connected acute posterior multifocal placoid pigment 
epitheliopathy for the period from               May 14, 1992 
to July 11, 2002. 

5.  Entitlement to an evaluation in excess of 80 percent for 
service-connected acute posterior multifocal placoid pigment 
epitheliopathy for the period from                July 12, 
2002 to March 28, 2003. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of Cryptococcus 
neoformans infection affecting the central nervous system. 

(The issues of entitlement to service connection for multiple 
sclerosis, a back disorder, and the residuals of exposure to 
toxic chemicals in service have been addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

In an August 1981 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut 
denied service connection for neurological disease with 
various manifestations, including headaches, a stiff neck, 
and vision problems, and, by implication, for acute posterior 
multifocal placoid pigment epitheliopathy and the residuals 
of Cryptococcus neoformans infection affecting the central 
nervous system.  The veteran did not appeal that decision.

In a November 1989 rating decision, the RO in Togus, Maine 
denied a claim of entitlement to service connection for 
multiple sclerosis.  The veteran subsequently perfected a 
timely appeal with respect to that issue.

The veteran's appeal was later expanded to include claims of 
entitlement to service connection for a disorder of the 
central nervous system other than multiple sclerosis; and 
entitlement to service connection for an eye disorder.  The 
appeal was also expanded to include claims of service 
connection for a back disorder and for the residuals of 
exposure to toxic chemicals in service.

Ultimately, in an August 2003 rating decision, the RO granted 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy and assigned a 10 percent evaluation 
effective from July 5, 1989, a 40 percent evaluation 
effective from May 14, 1992, and an 80 percent evaluation 
effective from July 12, 2002.  The RO also granted service 
connection for the residuals of Cryptococcus neoformans 
infection affecting the central nervous system, and assigned 
a 10 percent rating, effective July 5, 1989.

Thus, the veteran's appeal as to the claims for service 
connection for an eye disorder and a disorder of the central 
nervous condition other than multiple sclerosis were 
resolved. 

However, the veteran subsequently perfected an appeal 
regarding the disability ratings assigned in the August 2003 
rating decision.  The veteran also perfected an appeal 
regarding the effective dates assigned for the grants of 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy, and for the residuals of Cryptococcus 
neoformans infection affecting the central nervous system.

In a December 2003 rating decision, the RO determined that 
the August 1981 rating decision which denied entitlement to 
service connection for neurological disease and vision 
problems (and, by implication, for acute posterior multifocal 
placoid pigment epitheliopathy and the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system) did not contain clear and unmistakable error.  
The veteran also perfected an appeal regarding the claim of 
clear and unmistakable error.

In August 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing was prepared, and has been 
associated with the claims folder.

This case was previously before the Board in November 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

Finally, for reasons which will become apparent, the appeal 
as to all issues save those of an effective date earlier than 
July 5, 1989 for the respective grants of service connection 
for acute posterior multifocal placoid pigment epitheliopathy 
and the residuals of Cryptococcus neoformans infection 
affecting the central nervous system is once again being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a rating decision of August 1981, of which the veteran 
was notified, and with which he voiced no disagreement and 
took no appeal, the RO denied entitlement to service 
connection for neurological disease with various 
manifestations, including headaches, a stiff neck, and vision 
problems, and, by implication, for acute posterior multifocal 
placoid pigment epitheliopathy and the residuals of 
Cryptococcus neoformans infection affecting the central 
nervous system.

2.  In a decision of November 2005, which was subsequently 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court), the Board determined that the veteran had 
failed to raise a valid claim of clear and unmistakable error 
in the aforementioned August 1981 rating decision.

3.  The veteran's "reopened" claim which led to the awards of 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy and the residuals of Cryptococcus 
neoformans infection affecting the central nervous system was 
received no earlier than July 5, 1989.


CONCLUSIONS OF LAW

1.  An effective date earlier than July 5, 1989 for the award 
of service connection for acute posterior multifocal placoid 
pigment epitheliopathy is not warranted.  38 U.S.C.A. 
§§ 1110, 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).

2.  An effective date earlier than July 5, 1989 for the award 
of service connection for the residuals of Cryptococcus 
neoformans infection affecting the central nervous system is 
not warranted.  38 U.S.C.A. §§ 1110, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of various 
hearings, to include a videoconference hearing before the 
undersigned Acting Veterans Law Judge in August 2004, as well 
as service treatment records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Regarding the veteran's claims for an effective date earlier 
than July 5, 1989 for the respective awards of service 
connection for acute posterior multifocal placoid pigment 
epitheliopathy and the residuals of Cryptococcus neoformans 
infection affecting the central nervous system, the Board 
notes that service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The effective date of an evaluation and award of compensation 
is generally the day following separation from service, or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2008).

In the present case, a review of the record discloses that, 
in a decision of August 1981, the RO denied entitlement to 
service connection for neurological disease with various 
manifestations, including headaches, a stiff neck, and vision 
problems, and, specifically, for the residuals of monophasic 
inflammatory disease affecting the retina and central nervous 
system and its coverings with current manifestations of 
visual problems.  That denial of benefits encompassed, by 
implication, a denial of service connection for now service-
connected acute posterior multifocal placoid pigment 
epitheliopathy, and the residuals of Cryptococcus neoformans 
infection affecting the central nervous system.  The veteran 
was informed of that denial of benefits in correspondence of 
October 1981, but voiced no disagreement therewith.  
Accordingly, the August 1981 rating decision became final.  

On July 5, 1989, there was received the "reopened" claim 
which ultimately resulted in awards of service connection for 
acute posterior multifocal placoid pigment epitheliopathy and 
the residuals of Cryptococcus neoformans infection affecting 
the central nervous system.  Those awards were made effective 
July 5, 1989, the date of receipt of the veteran's "reopened" 
claim.

The veteran subsequently argued that the rating decision of 
August 1981 was clearly and unmistakably erroneous, and that 
he was therefore entitled to an effective date earlier than 
July 5, 1989 for the subsequent awards of service connection 
for acute posterior multifocal placoid pigment epitheliopathy 
and the residuals of Cryptococcus neoformans infection 
affecting the central nervous system.  However, the Board, in 
a decision of November 2005, and following a full review of 
the entire pertinent evidence of record, found that the 
veteran had failed to allege an error of fact or law in the 
August 1981 rating decision which compelled the conclusion, 
to which reasonable minds could not differ, that the results 
would have been manifestly different.  Under the 
circumstances, the Board concluded that the veteran had 
failed to raise a valid claim of clear and unmistakable error 
in the August 1981 rating decision denying service 
connection.  That determination was affirmed by the Court in 
a Memorandum Decision of August 2007.

The veteran's current arguments regarding the assignment of 
earlier effective dates for the respective grants of service 
connection essentially amount to a reiteration of his 
arguments as to clear and unmistakable error.  In so many 
words, the veteran is arguing that the evidence of record at 
the time of the August 1981 rating decision was essentially 
the same as that available at the time of the August 2003 
rating decision which ultimately awarded service connection 
for acute posterior multifocal placoid pigment epitheliopathy 
and the residuals of Cryptococcus neoformans infection 
affecting the central nervous system, and that the August 
1981 rating decision must, therefore, have been clearly and 
unmistakably erroneous.  However, this amounts to no more 
than an allegation that the August 1981 rating decision 
improperly weighed and evaluated the evidence then of record, 
an assertion which can never rise to the stringent definition 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993).  Moreover, and as noted above, it has 
conclusively been determined that the August 1981 rating 
decision, which by implication denied entitlement to service 
connection for the disabilities at issue, was not, in fact, 
clearly and unmistakably erroneous.  

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2008).  In the case at hand, it 
is clear that the "reopened claim" which ultimately led to 
the awards of service connection for acute posterior 
multifocal placoid pigment epitheliopathy and the residuals 
of Cryptococcus neoformans infection affecting the central 
nervous system was received no earlier than July 5, 1989, the 
date of the veteran's current awards of service connection 
for those disabilities.  Under the circumstances, the 
veteran's claims for earlier effective dates must be denied. 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in December 2005.  In that 
letter, VA informed the veteran that, in order to 
substantiate his claims for earlier effective dates, he 
needed to demonstrate that he had, in fact, filed a 
(reopened) claim for service connection prior to the date in 
question, that is, July 5, 1989.  To the extent there existed 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
veteran had a full understanding and/or actual knowledge of 
the elements required to prevail on his claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An effective date earlier than July 5, 1989 for the grant of 
service connection for acute posterior multifocal placoid 
pigment epitheliopathy is denied.

An effective date earlier than July 5, 1989 for the grant of 
service connection for the residuals of Cryptococcus 
neoformans infection is denied.


REMAND

In addition to the above, the veteran seeks increased 
evaluations for his service-connected acute posterior 
multifocal placoid pigment epitheliopathy and the residuals 
of Cryptococcus neoformans infection affecting the central 
nervous system.  In pertinent part, it is contended that 
various manifestations of those disabilities are more severe 
than previously and currently evaluated, and productive of 
greater degrees of impairment than is reflected by the 
respective schedular evaluations now assigned.  

In that regard, and as noted above, in November 2005, the 
Board remanded the issues presently under consideration for 
additional development.  More specifically, at the time of 
the November 2005 remand, the Board noted that it was unable 
to identify evidence in the record showing that the veteran 
had been advised of the type of evidence necessary to 
substantiate his claims for increased ratings, as required by 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).

In an attempt to remedy the aforementioned procedural 
deficiency, the Board requested that the veteran be sent a 
letter which complied with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) explaining 
what, if any, information and (medical or lay) evidence not 
previously provided to the VA was necessary to substantiate 
the veteran's claims.  Further indicated was that the letter 
should specify which portion of the evidence, if any, was to 
be provided by the veteran, and which portion, if any, VA 
would attempt to obtain on his behalf.

Regrettably, a review of the record would appear to indicate 
that the veteran was never, in fact, furnished the 
aforementioned VCAA-complying notice.  More specifically, 
while in correspondence of December 2005, the veteran was 
informed that additional development was being undertaken 
regarding the issues of an initial evaluation in excess of 10 
percent for service-connected acute posterior multifocal 
placoid pigment epitheliopathy for the period from July 5, 
1989 to May 13, 1992, and an evaluation in excess of 40 
percent for that same disability from May 14, 1992 to July 
11, 2002, no mention whatsoever was made of the two other 
issues currently under consideration, specifically, an 
evaluation in excess of 80 percent for service-connected 
acute posterior multifocal placoid pigment epitheliopathy for 
the period from July 12, 2002 to March 28, 2003, and an 
initial evaluation in excess of 10 percent for service-
connected residuals of Cryptococcus neoformans infection 
affecting the central nervous system.  Moreover, that 
correspondence failed to notify the veteran that, in order to 
substantiate his claims, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disabilities in 
question, and the effect that worsening has on his employment 
and daily life, as required by the recent holding of the 
Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Significantly, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should send the veteran an 
additional letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) as 
those requirements impact upon his 
current claims for increased evaluations.  
More specifically, the letter should 
explain, what, if any, information and 
(medical or lay) evidence not previously 
provided to VA is necessary to 
substantiate his claims for increased 
ratings.  The letter should additionally 
indicate which portions of the evidence, 
if any, are to be provided by the 
veteran, and which portions, if any, VA 
will attempt to obtain on his behalf.

Finally, the veteran should be notified 
that, in order to substantiate his claims 
for increased ratings, he must provide, 
or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  Should the 
Diagnostic Code or Codes under which the 
claimant is rated contain criteria 
necessary for entitlement to a higher 
disability rating which would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life (such as a specific 
measurement or test result), at least 
general notice of that requirement must 
be provided to the veteran.  
Additionally, the veteran should be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a percent (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.  The notice must also provide 
examples of the types of medical and lay 
evidence which the veteran may submit (or 
ask the Secretary to obtain) which are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, or any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records not yet 
procured should then be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  Thereafter, the RO/AMC should review 
the veteran's claims for increased 
evaluations.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent Supplemental Statement of the 
Case in February 2008.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


